ACCEPTED
                                                                                      03-14-00570-CR
                                                                                              5860093
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                6/29/2015 12:25:07 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-14-00570-CR

                         IN THE COURT OF APPEALS          FILED IN
                                                   3rd COURT OF APPEALS
                              THIRD DISTRICT            AUSTIN, TEXAS
                             AT AUSTIN, TEXAS      6/29/2015 12:25:07 PM
                                                       JEFFREY D. KYLE
                                                            Clerk
__________________________________________________________________


                     ERIC BYRON CRAYTON, Appellant

                                         v.

                            THE STATE OF TEXAS




             APPELLANT’S OBJECTION TO THE STATE’S
          ATTEMPTED SUPPLEMENTATION OF THE RECORD

__________________________________________________________________


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

      Comes now, Eric Byron Crayton, Appellant in the above styled and

numbered cause and would show this honorable Court the following:

                                         I.

      Crayton was convicted in the above cause for the offense of tampering with

physical evidence and punishment was assessed at 35 years. Notice of appeal was

timely filed and the appeal docketed in this Court.
                                             II.

         A clerk’s record was filed on September 15, 2014. A certified reporter’s

record was filed on November 7, 2014 and a supplemental reporter’s record filed

on January 15, 2015. Crayton’s brief was filed on February 2, 2015. On fourth

extension, the State’s brief is due on July 3, 2015.

                                            III.

         On June 26, 2015, the State filed a motion under TEX. R. APP. P. 34.6(d) to

supplement the record with State’s exhibit 73.

                                            IV.

         Appellant objects because supplementation is not appropriate under the

circumstances presented. The record on appeal already contains a State’s exhibit

73 certified by the court reporter as accurate of the proceedings which occurred at

trial.

                                             V.

         If the State maintains the current State’s exhibit 73 on file in this Court is in

some manner inaccurate, it should make use of the remedy provided in TEX. R.

APP. P. 34.6(e)(3). Under the State’s proposed course of action, this Court will be

provided with two State’s exhibits 73 within the reporter’s record.




                                              2
                                         VI.

      Appellant further objects to the State’s belated attempt to claim the record is

in some manner inaccurate or in need of supplementation. This cause is

languishing on the State’s fourth motion for extension to file a brief. In an order

dated June 12, 2015, the Court indicated no further extensions would be granted

and the prosecutor could be subject to contempt proceedings if a brief was not filed

by July 3, 2015.

                                     PRAYER

      Appellant requests this Court deny the State’s belated attempted to

supplement the record with a second State’s exhibit 73 for a record which has been

on file for eight months.

                                                     Respectfully submitted,

                                                     /s/Richard E. Wetzel
                                                     Richard E. Wetzel
                                                     State Bar No. 21236300

                                                     1411 West Ave., Suite 100
                                                     Austin, Texas 78701

                                                     (512) 469-7943
                                                     (512) 474-5594
                                                     wetzel_law@1411west.com

                                                     Attorney for Appellant
                                                     Eric Byron Crayton




                                          3
                      CERTIFICATE OF COMPLIANCE

       This pleading complies with TEX. R. APP. P. 9.4. According to the word
count function of the computer program used to prepare the document, the brief
contains 326 words excluding the items not to be included within the word count
limit.

                                              /s/ Richard E. Wetzel
                                              Richard E. Wetzel
                                              State Bar No. 21236300


                         CERTIFICATE OF SERVICE

      This is to certify a true and correct copy of this pleading was sent by email
to Counsel for the State of Texas, Josh Presley, Assistant District Attorney, at
presj@co.comal.tx.us on this the 29th day of June, 2015.

                                                    /s/Richard E. Wetzel
                                                    Richard E. Wetzel
                                                    State Bar No. 21236300




                                          4